DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over NISHISAKA et al (US 2017/0018362) in view of Saito et al (US 20160086733) and further view of AHIKO et al (US 2001/0019176).
Regarding claim 1, NISHISAKA teaches a capacitor component (Fig. 1, 10) comprising: a body (Fig. 1, 12) including a dielectric layer (Fig. 2, 14b), a first electrode (Fig. 2, 16a) 5and a second internal electrode (Fig. 2, 16b), laminated in a first direction (Fig. 2, X) of the body, opposing each other (Fig. 2), and a first cover portion (Fig. 2, 14a on top) and a second cover portion (Fig. 2, 14a on bottom), disposed on outermost surfaces of the first and second internal electrodes (Fig. 2), each having a thickness of 25 µm or less ([0026]); a first electrode layer (Fig. 2, 24a) and a second electrode layer (Fig. 2, 24b), 10respectively disposed on both external surfaces of the body in a second direction (Fig. 2, Z) of the body 
However, NISHISSAKA fails to teach that a metal oxide is disposed on a boundary between the first electrode layer and the first plating layer and a boundary between the second electrode layer and the second plating layer and wherein an indentation is disposed at at least one of a boundary between the first internal electrode and the first electrode layer and a boundary between the second internal electrode and the second electrode layer. 
Saito teaches that a metal oxide (Fig. 1, 20) is disposed on a boundary between the first electrode layer (Fig. 1, 13a) and the first plating layer (Fig. 1, 13b) and a boundary between the second electrode layer (Fig. 1, 13a) and the second plating layer (Fig. 1, 13b).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Saito to the invention of NISHISAKA, in order to prevent hydrogen from entering into the layered body (Saito [0018]).
AHIKO teaches that an indentation (Fig. 4, at difference of d3 and d4 of 3) is disposed at at least one of a boundary between the first internal electrode (Fig. 4, 3) and the first electrode layer (Fig. 4, 44) and a boundary between the second internal electrode and the second electrode layer.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of AHIKO to the invention of NISHISSAKA, in order to allow for the capacitor to be soldered without floating or misalignment (AHIKO [0041]).
Regarding claim 2, NISHISAKA, as modified by Saito and AHIKO, further teach that the metal oxide has at least one of an island (Saito Fig. 1, 20), a plurality of metal oxide deposits, an amorphous metal oxide, and a metal oxide powder.  
Regarding claim 3, NISHISAKA, as modified by Saito and AHIKO, further teach that each of the first and second electrode layers includes a glass material ([0038]).  
5 Regarding claim 4, NISHISAKA, as modified by Saito and AHIKO, further teach that each of the first and second electrode layers includes copper (Cu) ([0038]).  
Regarding claim 5, NISHISAKA, as modified by Saito and AHIKO, further teach that a central portion of each of the first and second external 10electrode layers has a thickness ranging from 1 µm to 10 µm ([0038]).  
Regarding claim 6, NISHISAKA, as modified by Saito and AHIKO, further teach that the plating layer includes nickel (Ni) (Fig. 4, Ni layer).  
15 Regarding claim 7, NISHISAKA, as modified by Saito and AHIKO, further teach that in a cross-section perpendicular to the first direction another one or more indentation (AHIKO Fig. 4, indentions on top and bottom of internal electrode at intersection of 3 with 44) are disposed at the one of the boundary between the first internal electrode and the first electrode layer and the boundary between the second internal electrode and the second electrode layer (AHIKO Fig. 4).  
Regarding claim 8, NISHISAKA, as modified by Saito and AHIKO, further teach that the indentation includes a glass (when glass in this location [0058]).   
Regarding claim 9, NISHISAKA, as modified by Saito and AHIKO, further teach that the 25indentation is disposed at an outermost boundary of the bodyDB1/ 107016290.1 Page 29in the first direction (Fig. 4, between 12 and 24a in up/down direction), among the boundary between the first internal electrode and the first electrode layer and the boundary between the second internal electrode and the second electrode layer (Fig. 4).  
Regarding claim 10, NISHISAKA, as modified by Saito and AHIKO, further teach that the indentation is disposed at a boundary between the first internal electrode and the first electrode layer 
Regarding claim 11, NISHISAKA, as modified by Saito and AHIKO, fail to fully teach the claim limitations. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so that a sum of widths of the indentations ranges from 30% to 80% of an overall width of the internal electrodes, in order to fit user needs and design specifications, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 12, NISHISAKA, as modified by Saito and AHIKO, further teach that the indentation has a dimension of 5 µm or less (within 2 µm [0058]).  
Regarding claim 13, NISHISAKA, as modified by Saito and AHIKO, further teach that an 20average thickness of the first and second internal electrodes is in a range from 0.01 µm to 0.4 µm ([0031]).  
Regarding claim 14, NISHISAKA, as modified by Saito and AHIKO, further teach that an average thickness of the dielectric layer is in a range from 250.01 µm to 0.4 µm ([0025]).  

Claims 15-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al (US 20160086733) in view of KWAG et al (US 2014/0029157).
Regarding claim 15, Saito teaches a capacitor component (Fig. 1, 1) comprising: a body (Fig. 1, 11) including a first internal electrode (Fig. 1, 12 connecting to left side), a second internal electrode (Fig. 1, 12 connecting to right side) opposing the first internal electrode in a 5first direction (Fig. 1, up and down) of the body, and a dielectric layer (Fig. 1, 10) interposed between the first and second internal electrodes (Fig. 1); a first electrode layer (Fig. 1, 13a on left) connected to the first internal electrode and a second electrode layer (Fig. 1, 13a on right) opposing the first electrode layer in a second direction 
However, Salto fails to teach that the metal oxide includes one of aluminum (Al), magnesium (Mg), manganese (Mn), nickel (Ni), lithium (Li), silicon (Si), and titanium (Ti), barium (Ba), and alloys thereof.
KWAG teaches that that the metal oxide (Fig. 2, 31b based on 31a metal used [0064]) includes one of aluminum (Al), magnesium (Mg), manganese (Mn), nickel (Ni) (when 31a is Ni [0040]), lithium (Li), silicon (Si), and titanium (Ti), barium (Ba), and alloys thereof.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of KWAG to the invention of Salto, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 16, Saito, as modified by KWAG, further teaches that the metal oxide has a dimension in a range from 5% to 90% of that 20of the boundary between the plating layer and a corresponding electrode layer ([0062-0063]).  
Regarding claim 19, Saito, as modified by KWAG, further teaches that the metal oxide is disposed at a given boundary as islands (Fig. 1, 20), 10plurality of discrete deposits or a combination thereof.  
Regarding claim 20, Saito, as modified by KWAG, further teaches that the metal oxide comprises an amorphous metal oxide (0074-0079]), a metal oxide powder, or a combination thereof.
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al (US 20160086733) in view of KWAG et al (US 2014/0029157) and further view of AHIKO et al (US 2001/0019176).
Regarding claim 17, Saito fails to teach the claim limitations. 
AHIKO teaches that an indentation (Fig. 4, at difference of d3 and d4 of 3) is disposed at at least one of a boundary between the first internal electrode (Fig. 4, 3) and the first electrode layer (Fig. 4, 44) and a boundary between the second internal electrode and the second electrode layer.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of AHIKO to the invention of Saito, in order to allow for the capacitor to be soldered without floating or misalignment (AHIKO [0041]).
Regarding claim 18, Saito, as modified by KWAG and AHIKO, further teaches that a total 5dimension of indentations disposed at a given boundary ranges from 30% to 80% of a dimension of the given boundary (Saito [0062]).  

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al (US 20160086733) in view of KWAG et al (US 2014/0029157) and further view of OSHIMA et al (US 2019/0244758).
Regarding claim 21, Saito fails to teach the claim limitations.
OSHIMA teaches that the main component of the bottom layer of the external electrode is aluminum (Fig. 3, 21 is Al [0025]), therefore aluminum oxide has the highest content in the metal oxide (KWAG base metal is what the oxide would be made of [0064]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of OSHIMA to the invention of Saito as modified by KWAG, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.

Additional Relevant Prior Art:
KIM et al (US 2013/0049532) teaches relevant art in Fig. 3-4.
Yokoyama et al (US 2002/0046861) teaches relevant art in Fig. 4A-5D.
Hirata et al (US 2011/0110014) teaches relevant art in Fig. 6.
KOBAYSHI et al (US 2009/0323253) teaches relevant art in Fig. 4.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely solely on the older combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848